Title: Abigail Adams to Elizabeth Cranch, 8 March 1785
From: Adams, Abigail
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      No 5
      My Dear Betsy
      March 8th. 1785 Auteuil
     
     There is a Gentleman by the Name of Blakney a Philadelphian who is with other company to dine here to day and on Monday is going to England. I think to charge him with a Letter or two, tho I know not of any present conveyance unless Young is yet there, who has been going every week, ever since December, and who has, as my Friends will find, Letters on board written in that month, which is very discouraging. I could write by way of New York monthly, but I am loth to load my Friends with a postage. If Mr. Gerry continues there I shall some times take the freedom of covering a Letter to him, and getting him to forward it by a private hand. And my Friends may in the same manner enclose at any time under cover to Mr. Jay who is minister for foreign affairs directed to your uncle which Letters have a right to come as far as the packet, without postage, and from thence will not be more expensive nor indeed so much so, as those which come by way of England. Never omit writing for want of Subjects, every thing and every object is interesting to me, ten thousand times more so than any thing which I can write you from hence, because I had almost Said I love; every thing and every body in that Country. Tell me when you begin to garden. I can brag over you in that respect, for our flower pots were set out in February and our garden began to look smilling. The orange Trees were not however brought out of the House, and it was very lucky they were not, for since this month commenced came a nipping frost very unusual at this season, and stiffend all our flower roots. I really fear they are kill’d. O Betsy how you would delight in this Garden. As to the House it is large and with 20 thousand livers expence in repairs and furniture would be very elegant and fit for a minister to live in, but as it is, let it pass, it is as good as we can afford, and is a fine clear air. The Garden too is much out of repair and bespeaks the too extravegent provision of its owners who are not able to put it in order. The Garden is however a fine walk in summer and the beautifull variety of flowers would tempt you to tan yourself in picking and trimming them. The garden has a number of statues and figures, but there is none which pleases me more than one of a Boy who has robed a bird of her nest of young; which he holds in one hand and in the other the old bird, who has laid hold of his finger with her Bill and is biteing it furiously, so that the countanance of the lad is in great distress between the fear of loosing the young and the pain of his finger.
     Cousin Nabby says Mam, the company are come some of them. Well then go down and entertain them, for I will finish my Letter to Betsy. There is amongst them a Mr. Pickman of Salem, to whom Mr. Tracy gave a Letter of introduction. Do you know him? I have never seen him yet. He calld and left his Name one Day and his address. Your cousin Jack returnd his visit but not being at home, he also left a card, and we sent him an invitation to dine here to day. That is the form and process in this country. There is a Mr. Williamos here who was in Boston after I left it. He is a Swiss by Birth, a very clever sensible obligeing man, who is a very great intimate at Mr. Jefferson’s, which alone would be sufficient to recommend him. He dines here to Day and Col. Humphries our Secretary, a Mr. Waren a Carolianian and Miss Jefferson from the Walls of her convent does us the favour of a visit to day. Those form our Society for this day. O, could I transport you and your Dear family how much it would enhance the pleasure. Mr. T——r too should assist at table as he is very handy that way, but his Carveing abilities would be almost useless here as the provision seldom wants any thing more than shaking to peices. I have got a long Letter begun to your Mamma and I have had some thoughts of changing the address and sending it to you, only I owe her one and not you. Tell Lucy I would give a great deal for one of her Cats. I have absolutely had an inclination to buy me some little Images according to the mode of this country that I might have some little creatures to amuse myself with, not that I have turnd worshiper of those things, neither.
     There is not one creature of you that will tell me a word of our good parson. How does he do? Alass he deserves it, for being a simple individual. I will however remember him and tender him my Respects.
     I design to get my other Letters ready to send on, about the middle of the week, but if this should have the Luck to get a passage as soon as it arrives in England, why it may possibly travel along accompanied only, with one to Dr. Tufts and an other to Mrs. Feild which is all I have had leisure to get ready. Your cousin John thinks very much of it that none of his Friends have written to him. Remember me to all my dear Friends. I can name none in particular but your good Parents. I have vanity enough to think it would take all the rest of my paper to enumerate them.
     I have written you all this, to shew you how to triffle and as it is unworthy of a copy and written in great haste I must apoligize for its inaccuracy.
     Believe my dear Girl affectionately yours,
     
      A A
     
     
      I darnt send my Elder Sister such a hasty scrip, besides I may venture to triffel with the daughter when her Mamma requires a steadier pen.
     
    